Citation Nr: 9932246	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-14 177a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO denied entitlement to 
service connection for the cause of the veteran's death.


FINDING OF FACT

The appellant has not submitted cognizable evidence showing 
that the claim for entitlement to service connection for the 
cause of the veteran's death is plausible or capable 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was wounded 
in combat.  He was diagnosed with shell fragment, right upper 
back, right posterior shoulder region, left shoulder, left 
posterior mid-thigh, right thigh medial aspect, upper third, 
right leg, right forearm and left hand.  

His physical examination at discharge revealed he had 
multiple scars on his shoulders and thighs.  It also revealed 
that he injured his back in July 1944.  Examination of his 
lungs and cardiovascular system revealed normal findings.  
There were no significant abnormalities on x-ray of his 
chest.

In February 1946 the veteran filed a claim for service 
connection for shrapnel wounds to his back, shoulder and left 
thigh.  In April 1946 he was granted service connection for 
perforating wound, both shoulders, posteriorly, scars 
debridgement, loss of tissue and shrapnel fragment wound, 
penetrating left posterior thigh.

In a November 1948 rating decision the RO denied service 
connection for glycosuria because it was not incurred in or 
aggravated by service.  In a January 1955 rating decision the 
RO denied service connection for herniated nucleus pulposus 
of the low back region because it was not incurred in or 
aggravated by service.  

In June 1957 the RO granted service connection for a gunshot 
wound to right forearm and left hand, no residuals.  In 
December 1963 the RO denied service connection for 
generalized osteoarthritis.  

In September 1981 the veteran filed a claim for an increased 
evaluation for left and right shoulder disabilities.  The RO 
responded in a December 1981 rating decision.  In August 1983 
the veteran claimed increased disability as a result of 
gunshot wounds.

A certified copy of the veteran's death certificate shows he 
died on May 11, 1998.  The immediate cause of death was 
cardiopulmonary arrest due to arteriosclerotic cardiovascular 
disease (ASCVD) and chronic obstructive pulmonary disease 
(COPD).  



On May 28, 1998 the appellant submitted a claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In June 1998 the RO found that the cause of the veteran's 
death was not service connected and denied the appellant's 
claim.  In her notice of disagreement, the appellant 
contended that there were other causes of the veteran's death 
and stated that she desires to "have his complete medical 
records evaluated to prove otherwise."  

The appellant submitted VA medical treatment records which 
revealed the veteran received treatment intermittently from 
February 1990 to April 1998 for such conditions as 
generalized arthritis, hyperlipidemia, ventricular 
contractions, skin cancer, and COPD.


Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In the case of any veteran who engaged in combat in active 
service, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.    See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304 (1999).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (1999); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  

In the instant case and for the reasons set forth below, the 
Board finds that the claim is not well grounded because the 
probative medical evidence does not show a link between the 
veteran's cause of death and an inservice injury or disease.  



The certificate of death lists cardiopulmonary arrest as the 
immediate cause; and, ASCVD and COPD as the underlying 
causes.  The medical evidence of record does not establish 
that the veteran had ASCVD and COPD during active service, or 
that the principal or contributory cause of the veteran's 
death was a result of an injury or disease incurred in or 
aggravated by active service.

VA medical treatment records submitted by the appellant 
indicated that the veteran was treated from February 1990 to 
April 1998 for medical conditions for which he was not 
service-connected.  Moreover, the veteran was not service-
connected for the conditions listed as causes of his death.  
The veteran was service connected for residuals of gunshot 
wounds.  No medical evidence has been received to indicate a 
relationship between the veteran's service connected 
disabilities and his cause of death.

The appellant contends that the veteran's cause of death was 
other than the cause indicated on the death certificate.  The 
Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for her statements 
or testimony to be probative as to the facts under 
consideration).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).




The issue of whether the cause of the veteran's death is 
related to a service-connected disease or injury requires 
competent medical evidence.  In absence of a medical opinion 
establishing such a medical link, the Board must deny the 
appellant's claim as not well grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground her claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The appellant's service representative contends that the VA 
has expanded its duty to assist because it is required to 
fully develop a claim before making a decision on claims that 
are not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI paragraph 2.10f 
and Part VI, paragraph 1.01b in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1999), prior to 
determining that a claim is not well-grounded.  



In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well-grounded claim VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

As the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to her case.  


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

